              Case 21-52634-jwc                     Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                             Desc Main
                                                                     Document      Page 1 of 73                                                           4/27/21 5:14PM




 Fill in this information to identify your case:

 Debtor 1                 David VanVurst, Jr.
                          First Name                        Middle Name                  Last Name

 Debtor 2                 Maria Lynn VanVurst
 (Spouse if, filing)      First Name                        Middle Name                  Last Name

 United States Bankruptcy Court for the:             NORTHERN DISTRICT OF GEORGIA

 Case number           21-52634
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                            Dates Debtor 2
                                                                lived there                                                                    lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                               Desc Main
                                                                     Document      Page 2 of 73                                                            4/27/21 5:14PM

 Debtor 1      David VanVurst, Jr.
 Debtor 2      Maria Lynn VanVurst                                                                          Case number (if known)   21-52634


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income             Gross income
                                                   Describe below.                  each source                    Describe below.               (before deductions
                                                                                    (before deductions and                                       and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Unemployment                                                $6,912.00        Unemployment                           $6,912.00
 the date you filed for bankruptcy:

 For the calendar year before that:                Rental Income                                  $3,300.00        Rental Income                          $3,300.00
 (January 1 to December 31, 2019 )

                                                   Capital Gains                                $11,306.00         Capital Gains                        $11,306.00
                                                   (Repayment of                                                   (Repayment of
                                                   Shareholder Loan)                                               Shareholder Loan)


 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to
                                   an attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent,
      including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child
      support and alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                               Desc Main
                                                                     Document      Page 3 of 73                                                            4/27/21 5:14PM

 Debtor 1      David VanVurst, Jr.
 Debtor 2      Maria Lynn VanVurst                                                                          Case number (if known)   21-52634


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number
       KLC Financial Inc                                        CIVIL JUDGMENT              Hennepin County District                    Pending
       vs.                                                                                  Court                                       On appeal
       SZ Sports South, LLC, Maria                                                          6125 Shingle Creek
                                                                                                                                        Concluded
       VanVurst, David VanVurst                                                             Crossing #200
       27-CV-20-4877                                                                        Minneapolis, MN 55430

       First Arkansas Bank & Trust; First                       Civil                       Superior Court of Cobb                      Pending
       Arkansas Bank & Trust d/b/a Card                                                     County                                      On appeal
       Assest                                                                               70 Haynes Street
                                                                                                                                        Concluded
       vs Vanree LLC; Vanvurst, Maria;                                                      Marietta, GA 30090
       VanRee, LLC; VanVurst, David
       20108100

       Cornerstone Bank                                         Garnishment                 State Court of Gwinnett                     Pending
       vs.                                                                                  County                                      On appeal
       Vanree, LLC, David VanVurst,                                                         75 Langley Dr.
                                                                                                                                        Concluded
       Maria VanVurst                                                                       Lawrenceville, GA 30046
       19-GC-03931

       Paragon Bank                                             Garnishment                 State Court of Gwinnett                     Pending
       vs.                                                                                  County                                      On appeal
       SZ Sports South, LLC, Vanree,                                                        75 Langley Dr.
                                                                                                                                        Concluded
       LLC, OMV, LLC, Maria VanVurst                                                        Lawrenceville, GA 30046
       and David VanVurst
       19-GC-03940

       Hanmi Bank                                               Civil                       Superior Court of Orange                    Pending
       vs.                                                                                  County                                      On appeal
       David Vanvurst, Maria VanVurst,                                                      700 Civic Center Drive West
                                                                                                                                        Concluded
       OMV, LLC                                                                             Santa Ana, CA 92701-4045
       30-2020-01122825-CU-BC-CJC

       Pearl Delta Funding, LLC                                 Garnishment                 State Court of Fulton                       Pending
       vs.                                                                                  County                                      On appeal
       Vanree, LLC, Maria VanVurst,                                                         185 Central Ave. SW
                                                                                                                                        Concluded
       David VanVurst                                                                       Atlanta, GA 30303
       19GR000213




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                               Desc Main
                                                                     Document      Page 4 of 73                                                             4/27/21 5:14PM

 Debtor 1      David VanVurst, Jr.
 Debtor 2      Maria Lynn VanVurst                                                                          Case number (if known)   21-52634


       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number
       First Arkansas Bank & Trust d/b/a                        Civil                       Superior Court of Cobb                      Pending
       Card Assets                                                                          County                                      On appeal
       vs.                                                                                  70 Haynes Street
                                                                                                                                        Concluded
       Vanree, LLC, Maria VanVurst,                                                         Marietta, GA 30090
       David VanVurst
       20108100

       KLC Financial, Inc.                                      Civil                       Hennepin County District                    Pending
       vs.                                                                                  Court                                       On appeal
       SZ Sports South, LLC, Vanree,                                                        6125 Shingle Creek
                                                                                                                                        Concluded
       LLC, Maria VanVurst, David                                                           Crossing #200
       VanVurst                                                                             Minneapolis, MN 55430
       27-CV-21-1246


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was                 Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                     Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                          Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 4

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                  Desc Main
                                                                     Document      Page 5 of 73                                                            4/27/21 5:14PM

 Debtor 1      David VanVurst, Jr.
 Debtor 2      Maria Lynn VanVurst                                                                          Case number (if known)   21-52634


 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
    disaster, or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                Include the amount that insurance has paid. List                  loss                              lost
                                                            pending insurance claims on line 33 of Schedule A/B:
                                                            Property.

 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                 Amount of
       Address                                                        transferred                                             or transfer was               payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Burrow & Associates, LLC                                       $338.00 Chapter 7 Filing Fee                            2/22/2021                    $1,914.00
       2280 Satellite Blvd.                                           $20.00 Credit Counseling Fee
       Bldg. A, Suite 100                                             $56.00 Credit Report
       Duluth, GA 30097                                               $1,500.00 Attorney Fees


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                 Amount of
       Address                                                        transferred                                             or transfer was               payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or          Date transfer was
       Address                                                        property transferred                      payments received or debts        made
                                                                                                                paid in exchange
       Person's relationship to you
       Prevailing Homes LLC                                           2208 Hopkins Mill                         All proceeds used to              8/2020
       670 Stonebranch Drive                                          Lane,Duluth, GA 30096                     satisfy liens on the
       Loganville, GA 30052                                           $90.000.00                                Property. Debtors
                                                                                                                received no income
                                                                                                                from the sale.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                              Desc Main
                                                                     Document      Page 6 of 73                                                           4/27/21 5:14PM

 Debtor 1      David VanVurst, Jr.
 Debtor 2      Maria Lynn VanVurst                                                                           Case number (if known)   21-52634


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                          Date Transfer was
                                                                                                                                                 made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of               Type of account or       Date account was              Last balance
       Address (Number, Street, City, State and ZIP             account number                 instrument               closed, sold,             before closing or
       Code)                                                                                                            moved, or                          transfer
                                                                                                                        transferred
       Credit Union of Georgia                                  XXXX-                              Checking             10/20/2020                         $320.00
       69 South Avenue                                                                             Savings
       Marietta, GA 30061
                                                                                                   Money Market
                                                                                                   Brokerage
                                                                                                   Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?             Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                               have it?
                                                                      State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access             Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                       have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                 Describe the property                             Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                  Desc Main
                                                                     Document      Page 7 of 73                                                              4/27/21 5:14PM

 Debtor 1      David VanVurst, Jr.
 Debtor 2      Maria Lynn VanVurst                                                                               Case number (if known)   21-52634


 Part 10:    Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                   Status of the
       Case Number                                                    Name                                                                            case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                   Employer Identification number
       Address                                                                                                        Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                      Dates business existed
       Vanree, LLC                                              Indoor Tramoline Park                                 EIN:       454998531
       dba Sky Zone Kennesaw
       2459 Huntington Park Drive NW                            Levy Tax and Consulting                               From-To 3/2012 - Present
       Acworth, GA 30101



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 7

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 21-52634-jwc                       Doc 18           Filed 04/27/21 Entered 04/27/21 17:33:42                             Desc Main
                                                                     Document      Page 8 of 73                                                         4/27/21 5:14PM

 Debtor 1      David VanVurst, Jr.
 Debtor 2      Maria Lynn VanVurst                                                                          Case number (if known)   21-52634


        Business Name                                           Describe the nature of the business              Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        SZ Sports South, LLC                                    Indoor Trampoline Park                           EIN:         XX-XXXXXXX
        dba Sky Zone Hoover
        2459 Huntington Park Drive NW                           Levy Tax and Consulting                          From-To 10/2014 - 10/2020
        Acworth, GA 30101

        OMV, LLC                                                Holding Company                                  EIN:         XX-XXXXXXX
        2459 Huntington Park Drive NW
        Acworth, GA 30101                                       Levy Tax and Consulting                          From-To 12/2014 - 10/2020


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                    Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ David VanVurst, Jr.                                                /s/ Maria Lynn VanVurst
 David VanVurst, Jr.                                                    Maria Lynn VanVurst
 Signature of Debtor 1                                                  Signature of Debtor 2

 Date      April 27, 2021                                               Date      April 27, 2021

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 21-52634-jwc                             Doc 18         Filed 04/27/21 Entered 04/27/21 17:33:42                                     Desc Main
                                                                           Document      Page 9 of 73                                                                  4/27/21 5:14PM


 Fill in this information to identify your case and this filing:

 Debtor 1                    David VanVurst, Jr.
                             First Name                             Middle Name                     Last Name

 Debtor 2                    Maria Lynn VanVurst
 (Spouse, if filing)         First Name                             Middle Name                     Last Name

 United States Bankruptcy Court for the:                     NORTHERN DISTRICT OF GEORGIA

 Case number           21-52634                                                                                                                               Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think
it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                        What is the property? Check all that apply
        2459 Hunington Park Drive                                                  Single-family home                          Do not deduct secured claims or exemptions. Put the
        Street address, if available, or other description                                                                     amount of any secured claims on Schedule D:
                                                                                   Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                                   Condominium or cooperative

                                                                                   Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        Acworth                           GA        30101-0000                     Land                                        entire property?           portion you own?
        City                              State          ZIP Code                  Investment property                                $544,489.00                 $544,489.00
                                                                                   Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                   Other                                       (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.
                                                                                   Debtor 1 only
        Cobb                                                                       Debtor 2 only
        County                                                                     Debtor 1 and Debtor 2 only
                                                                                                                                    Check if this is community property
                                                                                   At least one of the debtors and another          (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:




Official Form 106A/B                                                              Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
               Case 21-52634-jwc                             Doc 18     Filed 04/27/21 Entered 04/27/21 17:33:42                                             Desc Main
                                                                       Document      Page 10 of 73                                                                           4/27/21 5:14PM

 Debtor 1          David VanVurst, Jr.
 Debtor 2          Maria Lynn VanVurst                                                                                     Case number (if known)          21-52634

        If you own or have more than one, list here:
 1.2                                                                     What is the property? Check all that apply
        Legacy Vacation Club                                                     Single-family home                              Do not deduct secured claims or exemptions. Put the
        Post Office Box 29352                                                    Duplex or multi-unit building
                                                                                                                                 amount of any secured claims on Schedule D:
        Street address, if available, or other description                                                                       Creditors Who Have Claims Secured by Property.
                                                                                 Condominium or cooperative

                                                                                 Manufactured or mobile home
                                                                                                                                 Current value of the          Current value of the
        Phoenix                          AZ         85038-0000                   Land                                            entire property?              portion you own?
        City                             State           ZIP Code                Investment property                                        $2,500.00                      $2,500.00
                                                                                 Timeshare
                                                                                                                                 Describe the nature of your ownership interest
                                                                                 Other                                           (such as fee simple, tenancy by the entireties, or
                                                                         Who has an interest in the property? Check one          a life estate), if known.
                                                                                 Debtor 1 only                                   Fee Simple
        Maricopa                                                                 Debtor 2 only
        County                                                                   Debtor 1 and Debtor 2 only
                                                                                                                                      Check if this is community property
                                                                                 At least one of the debtors and another              (see instructions)
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                           $546,989.00


 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


                       Jeep                                                                                                       Do not deduct secured claims or exemptions. Put
  3.1     Make:                                                     Who has an interest in the property? Check one
                                                                                                                                  the amount of any secured claims on Schedule D:
          Model:       Wrangle                                         Debtor 1 only                                              Creditors Who Have Claims Secured by Property.
          Year:        2014                                            Debtor 2 only
                                                                                                                                  Current value of the         Current value of the
          Approximate mileage:                        72000            Debtor 1 and Debtor 2 only                                 entire property?             portion you own?
          Other information:                                           At least one of the debtors and another


                                                                       Check if this is community property                                $21,200.00                     $21,200.00
                                                                       (see instructions)



                       Cadillac SRX                                                                                               Do not deduct secured claims or exemptions. Put
  3.2     Make:                                                     Who has an interest in the property? Check one
                                                                                                                                  the amount of any secured claims on Schedule D:
          Model:       SRX                                             Debtor 1 only                                              Creditors Who Have Claims Secured by Property.
          Year:        2010                                            Debtor 2 only
                                                                                                                                  Current value of the         Current value of the
          Approximate mileage:                      225000             Debtor 1 and Debtor 2 only                                 entire property?             portion you own?
          Other information:                                           At least one of the debtors and another


                                                                       Check if this is community property                                  $5,100.00                      $5,100.00
                                                                       (see instructions)




Official Form 106A/B                                                         Schedule A/B: Property                                                                                page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                    Desc Main
                                                                     Document      Page 11 of 73                                                                 4/27/21 5:14PM

 Debtor 1       David VanVurst, Jr.
 Debtor 2       Maria Lynn VanVurst                                                                               Case number (if known)        21-52634

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
  Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

      No
      Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>              $26,300.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Furniture, Appliances, and Household Goods                                                                                  $1,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Electronics                                                                                                                 $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
              other collections, memorabilia, collectibles
       No
       Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
       No
       Yes. Describe.....

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       No
       Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Wearing Apparel                                                                                                               $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....



Official Form 106A/B                                                   Schedule A/B: Property                                                                          page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 21-52634-jwc                                Doc 18              Filed 04/27/21 Entered 04/27/21 17:33:42                               Desc Main
                                                                                 Document      Page 12 of 73                                                            4/27/21 5:14PM

 Debtor 1         David VanVurst, Jr.
 Debtor 2         Maria Lynn VanVurst                                                                                         Case number (if known)   21-52634


                                           Jewelry                                                                                                                       $500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                           Dog                                                                                                                           $150.00


14. Any other personal and household items you did not already list, including any health aids you did not list
       No
       Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $3,150.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                    $500.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                   Institution name:


                                             17.1.      Checking                               Delta Community                                                           $100.00



                                             17.2.      Savings                                Delta Community                                                             $10.00



                                             17.3.      Checking                               LGE                                                                     $1,000.00



                                             17.4.      Savings                                LGE                                                                         $10.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       No
       Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership,
    and joint venture
     No
        Yes. Give specific information about them...................

Official Form 106A/B                                                                    Schedule A/B: Property                                                                page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
             Case 21-52634-jwc                      Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                Desc Main
                                                                     Document      Page 13 of 73                                                4/27/21 5:14PM

 Debtor 1       David VanVurst, Jr.
 Debtor 2       Maria Lynn VanVurst                                                              Case number (if known)   21-52634

                                         Name of entity:                                          % of ownership:

                                         Vanree, LLC
                                           * Office Equipment - $500
                                           * Wipout Out Equipment - $500
                                           * Trampoline Equipment - $500.00
                                           * Party Room Picnic Tables - $600.00
                                           * 8 Foot Benches - $270.00
                                           * 36" Café Round tables with formica
                                         (Custom) - $500.00
                                           * 9 Foot Bleachers - $370.00
                                           * 30" x 84" Rectangular Party Room Tables
                                         (Custom) - $415.00
                                           * 79" Bench - $220.00
                                           * Café Round tables with speckeled laminate
                                         (gray nebula) 36" Dia x 29 1/2" High - $25.00
                                           * Hannah Stacker Orange Chairs (2 kinds) -
                                         $1,100.00                                                     100          %                          $5,000.00


                                         SZ Sports South, LLC
                                           * Office Equipment - $500.00
                                           * Wipout Out Equipment - $2500.00
                                           * Trampoline Equipment - $500.00
                                           * Party Room Picnic Tables - $600.00
                                           * 8 Foot Benches - $270.00
                                           * 36" Café Round tables with formica
                                         (Custom) - $500.00
                                           * 9 Foot Bleachers - $370.00
                                           * 30" x 84" Rectangular Party Room Tables
                                         (Custom) - $415.00
                                           * 79" Bench - $220.00
                                           * Café Round tables with speckeled laminate
                                         (gray nebula) 36" Dia x 29 1/2 High" - $25.00
                                           * Hannah Stacker Orange Chairs (2 kinds) -
                                         $1,500.00                                                     100          %                          $7,400.00


                                         OMV, LLC                                                      100          %                                $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       No
       Yes. Give specific information about them
                                   Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                           Institution name:

                                      IRA                                  Charles Schwab                                                  $273,070.00


                                      IRA                                  Charles Schwab                                                    $49,643.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No

Official Form 106A/B                                                   Schedule A/B: Property                                                         page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 21-52634-jwc                        Doc 18           Filed 04/27/21 Entered 04/27/21 17:33:42                             Desc Main
                                                                     Document      Page 14 of 73                                                          4/27/21 5:14PM

 Debtor 1       David VanVurst, Jr.
 Debtor 2       Maria Lynn VanVurst                                                                          Case number (if known)      21-52634

       Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
       Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
       No
       Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
       No
       Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
        Yes. Give specific information about them...

                                               Vanree, LLC d/b/a Sky Zone Kennesaw
                                               1650 Airport Road NW
                                               Kennesaw, GA 30144
                                               Franchisee of Sky Zone Franchise Group, LLC
                                               1201 W 5th St Ste T340
                                               Los Angeles, CA 90017-1489                                                                                      $0.00


                                               SZ Sports South, LLC d/b/a Sky Zone Hoover
                                               Centre at Riverchase Shopping Ctr
                                               1694 Montgomery Hwy
                                               Hoover, AL 35216
                                               Franchisee of
                                               SkyZone Franchise Group, LLC
                                               1201 W 5th St, Ste T340
                                               Los Angeles, CA 90017-1489                                                                                      $0.00


 Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

28. Tax refunds owed to you
       No
       Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
       No
       Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
       No
       Yes. Give specific information..
Official Form 106A/B                                                   Schedule A/B: Property                                                                   page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 21-52634-jwc                          Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                               Desc Main
                                                                         Document      Page 15 of 73                                                                             4/27/21 5:14PM

 Debtor 1        David VanVurst, Jr.
 Debtor 2        Maria Lynn VanVurst                                                                                             Case number (if known)        21-52634


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                       Beneficiary:                                 Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $336,733.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.



 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                        $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
             Case 21-52634-jwc                            Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                              Desc Main
                                                                           Document      Page 16 of 73                                                                            4/27/21 5:14PM

 Debtor 1         David VanVurst, Jr.
 Debtor 2         Maria Lynn VanVurst                                                                                               Case number (if known)      21-52634

 Part 8:        List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................                $546,989.00
 56. Part 2: Total vehicles, line 5                                                                       $26,300.00
 57. Part 3: Total personal and household items, line 15                                                   $3,150.00
 58. Part 4: Total financial assets, line 36                                                             $336,733.00
 59. Part 5: Total business-related property, line 45                                                          $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                 $0.00
 61. Part 7: Total other property not listed, line 54                                          +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                 $366,183.00              Copy personal property total               $366,183.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                          $913,172.00




Official Form 106A/B                                                             Schedule A/B: Property                                                                                 page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
              Case 21-52634-jwc                     Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                            Desc Main
                                                                     Document      Page 17 of 73                                                          4/27/21 5:14PM


 Fill in this information to identify your case:

 Debtor 1                David VanVurst, Jr.
                         First Name                         Middle Name                 Last Name

 Debtor 2                Maria Lynn VanVurst
 (Spouse if, filing)     First Name                         Middle Name                 Last Name

 United States Bankruptcy Court for the:             NORTHERN DISTRICT OF GEORGIA

 Case number           21-52634
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2459 Hunington Park Drive Acworth,                             $544,489.00                               $27,480.00      O.C.G.A. § 44-13-100(a)(1)
      GA 30101 Cobb County
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2014 Jeep Wrangle 72000 miles                                   $21,200.00                               $10,000.00      O.C.G.A. § 44-13-100(a)(3)
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2014 Jeep Wrangle 72000 miles                                   $21,200.00                               $11,200.00      O.C.G.A. § 44-13-100(a)(6)
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2010 Cadillac SRX SRX 225000 miles                               $5,100.00                                 $5,100.00     O.C.G.A. § 44-13-100(a)(6)
      Line from Schedule A/B: 3.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Furniture, Appliances, and                                       $1,000.00                                 $1,000.00     O.C.G.A. § 44-13-100(a)(4)
      Household Goods
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                                       page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                               Desc Main
                                                                     Document      Page 18 of 73                                                             4/27/21 5:14PM



 Debtor 1    David VanVurst, Jr.
 Debtor 2    Maria Lynn VanVurst                                                                         Case number (if known)     21-52634
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Electronics                                                       $1,000.00                                 $1,000.00        O.C.G.A. § 44-13-100(a)(4)
     Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Jewelry                                                             $500.00                                   $500.00        O.C.G.A. § 44-13-100(a)(5)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Dog                                                                 $150.00                                   $150.00        O.C.G.A. § 44-13-100(a)(4)
     Line from Schedule A/B: 13.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                $500.00                                   $500.00        O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Delta Community                                           $100.00                                   $100.00        O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: Delta Community                                             $10.00                                     $10.00       O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: LGE                                                     $1,000.00                                 $1,000.00        O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 17.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: LGE                                                         $10.00                                     $10.00       O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 17.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Charles Schwab                                             $273,070.00                              $273,070.00         O.C.G.A. §
     Line from Schedule A/B: 21.1                                                                                                 44-13-100(a)(2.1)(D)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Charles Schwab                                              $49,643.00                               $49,643.00         O.C.G.A. §
     Line from Schedule A/B: 21.2                                                                                                 44-13-100(a)(2.1)(D)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes


Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                                          page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 21-52634-jwc                     Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                       Desc Main
                                                                     Document      Page 19 of 73                                                                    4/27/21 5:14PM


 Fill in this information to identify your case:

 Debtor 1                   David VanVurst, Jr.
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Maria Lynn VanVurst
 (Spouse if, filing)        First Name                      Middle Name                      Last Name

 United States Bankruptcy Court for the:             NORTHERN DISTRICT OF GEORGIA

 Case number           21-52634
 (if known)                                                                                                                                          Check if this is an
                                                                                                                                                     amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                               Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for
 each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much     Amount of claim        Value of collateral     Unsecured
 as possible, list the claims in alphabetical order according to the creditor’s name.                          Do not deduct the      that supports this      portion
                                                                                                               value of collateral.   claim                   If any
 2.1     Ascentium Capital LLC                    Describe the property that secures the claim:                    $15,000.00                 $1,000.00         $14,000.00
         Creditor's Name                          Wipeout Equipment owned by
                                                  Vanree, LLC & SZ Sports South,
                                                  LLC
                                                  As of the date you file, the claim is: Check all that
         23970 Highway 59 N                       apply.
         Kingwood, TX 77339                           Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
     Check if this claim relates to a                 Other (including a right to offset)   UCC
     community debt

 Date debt was incurred                                    Last 4 digits of account number        6185

 2.2     Conerstone Bank                          Describe the property that secures the claim:                  $826,036.32               $544,489.00         $826,036.32
         Creditor's Name                          2459 Hunington Park Drive Acworth,
                                                  GA 30101 Cobb County
                                                  As of the date you file, the claim is: Check all that
         2060 Mt. Paran Road                      apply.
         Atlanta, GA 30327                            Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
     Check if this claim relates to a                 Other (including a right to offset)
     community debt

 Date debt was incurred                                    Last 4 digits of account number



Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                         page 1 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                   Desc Main
                                                                      Document      Page 20 of 73                                                            4/27/21 5:14PM



 Debtor 1 David VanVurst, Jr.                                                                                 Case number (if known)   21-52634
               First Name                  Middle Name                       Last Name
 Debtor 2 Maria Lynn VanVurst
               First Name                  Middle Name                       Last Name



 2.3     Delta Community CU                         Describe the property that secures the claim:                      $6,370.00         $21,200.00              $0.00
         Creditor's Name                            2014 Jeep Wrangle 72000 miles

         Attn: Bankruptcy
                                                    As of the date you file, the claim is: Check all that
         1030 Delta Boulevard                       apply.
         Atlanta, GA 30320                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
    Debtor 1 and Debtor 2 only                           Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)
    community debt

                                 Opened
                                 07/17 Last
 Date debt was incurred          Active 02/21                Last 4 digits of account number         0040


         Iron Shore Management,
 2.4                                                Describe the property that secures the claim:                    $10,000.00           $2,500.00        $7,500.00
         N
         Creditor's Name                            Legacy Vacation Club Post Office
                                                    Box 29352 Phoenix, AZ 85038
         Concord Servicing Corp                     Maricopa County
                                                    As of the date you file, the claim is: Check all that
         PO Box 29352                               apply.
         Phoenix, AZ 85038                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)
    community debt

 Date debt was incurred                                      Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                   Desc Main
                                                                      Document      Page 21 of 73                                                            4/27/21 5:14PM



 Debtor 1 David VanVurst, Jr.                                                                                 Case number (if known)   21-52634
               First Name                  Middle Name                       Last Name
 Debtor 2 Maria Lynn VanVurst
               First Name                  Middle Name                       Last Name


 2.5     KLC Financial                              Describe the property that secures the claim:                    $41,230.00           $7,400.00      $33,830.00
         Creditor's Name                            SZ Sports South, LLC d/b/a Sky
         c/o Richard Glassman                       Zone Hoover
         222 South Ninth Street                     Equipment
                                                    As of the date you file, the claim is: Check all that
         Suite1600                                  apply.
         Minneapolis, MN 55402                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)   UCC
    community debt

 Date debt was incurred                                      Last 4 digits of account number         482A

                                                                                                                                                       $1,245,068.1
 2.6     Paragon Bank                                                                                             $1,455,653.10         $544,489.00
                                                    Describe the property that secures the claim:                                                                 0
         Creditor's Name                            2459 Hunington Park Drive Acworth,
                                                    GA 30101 Cobb County
         c/o Bryan Bush
                                                    As of the date you file, the claim is: Check all that
         2970 Clairmont Road NE                     apply.
         Atlanta, GA 30329                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)
    community debt

 Date debt was incurred                                      Last 4 digits of account number         0115

 2.7     Pearl Delta Funding                        Describe the property that secures the claim:                    $55,621.33           $5,000.00      $50,621.33
         Creditor's Name                            Vanree, LLC d/b/a Sky Zone
                                                    Kennesaw
         c/o Ariel Bousklla                         Equipment
                                                    As of the date you file, the claim is: Check all that
         40 Exchange Place                          apply.
         Floral Park, NY 11001                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)   UCC
    community debt

 Date debt was incurred                                      Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 3 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 21-52634-jwc                      Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                             Desc Main
                                                                      Document      Page 22 of 73                                                                       4/27/21 5:14PM



 Debtor 1 David VanVurst, Jr.                                                                                 Case number (if known)         21-52634
               First Name                  Middle Name                       Last Name
 Debtor 2 Maria Lynn VanVurst
               First Name                  Middle Name                       Last Name


 2.8     Suntrust Bank                              Describe the property that secures the claim:                   $333,904.00                $544,489.00                  $0.00
         Creditor's Name                            2459 Hunington Park Drive Acworth,
         Attn: Bankruptcy                           GA 30101 Cobb County
         Mailcode VA-RVW-6290
                                                    As of the date you file, the claim is: Check all that
         POB 8509                                   apply.
         Richmond, VA 23286                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
       Debtor 1 only                                     An agreement you made (such as mortgage or secured
       Debtor 2 only                                      car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
       At least one of the debtors and another           Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 05/17 Last
                                 Active
 Date debt was incurred          12/16/20                    Last 4 digits of account number         0893



   Add the dollar value of your entries in Column A on this page. Write that number here:                                 $2,743,814.75
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                $2,743,814.75

 Part 2: List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying
 to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one
 creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1,
 do not fill out or submit this page.

 [ ]
            Name, Number, Street, City, State & Zip Code                                              On which line in Part 1 did you enter the creditor?   2.2
            Griffin Bell III, P.C.
            Attn: Griffin Bell, III                                                                   Last 4 digits of account number
            309 Sycamore Street
            Decatur, GA 30030

 [ ]
            Name, Number, Street, City, State & Zip Code                                              On which line in Part 1 did you enter the creditor?   2.1
            Hanmi Bank
            Attn: Stephen E. Jenkins                                                                  Last 4 digits of account number
            c/o Hemar Rousso & Heald, LLP
            15910 Ventura Blvd, 12th Floor
            Encino, CA 91436

 [ ]
            Name, Number, Street, City, State & Zip Code                                              On which line in Part 1 did you enter the creditor?   2.6
            Paragon Bank
            c/o Busch Slipakoff Mills and Slomka                                                      Last 4 digits of account number
            Attn: Bryan Busch
            3350 Riverwood Parkway, Suite 2100
            Atlanta, GA 30339

 [ ]
            Name, Number, Street, City, State & Zip Code                                              On which line in Part 1 did you enter the creditor?   2.7
            Pearl Delta Funding
            Attn: J. David Stuart                                                                     Last 4 digits of account number
            The J.D. Steuart Law Group, LLC
            1825 Barrett Lakes Blvd., Suite 500
            Kennesaw, GA 30144

Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 4 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                             Desc Main
                                                                     Document      Page 23 of 73                                                       4/27/21 5:14PM



 Debtor 1 David VanVurst, Jr.                                                              Case number (if known)           21-52634
             First Name                 Middle Name                     Last Name
 Debtor 2 Maria Lynn VanVurst
             First Name                 Middle Name                     Last Name



 [ ]
          Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.7
          Stuart Law Group
          c/o Dan Blackman                                                           Last 4 digits of account number
          110 Jericho Turnpike
          Floral Park, NY 11001




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 5 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 21-52634-jwc                        Doc 18         Filed 04/27/21 Entered 04/27/21 17:33:42                                         Desc Main
                                                                      Document      Page 24 of 73                                                                         4/27/21 5:14PM


 Fill in this information to identify your case:

 Debtor 1                     David VanVurst, Jr.
                              First Name                     Middle Name                       Last Name

 Debtor 2                     Maria Lynn VanVurst
 (Spouse if, filing)          First Name                     Middle Name                       Last Name

 United States Bankruptcy Court for the:                NORTHERN DISTRICT OF GEORGIA

 Case number           21-52634
 (if known)                                                                                                                                              Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and case
number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim        Priority               Nonpriority
                                                                                                                                           amount                 amount
 2.1          Alabama Department of Revenue                          Last 4 digits of account number                        $49,587.00           $49,587.00                     $0.00
              Priority Creditor's Name
              50 N. Ripley St.                                       When was the debt incurred?
              Montgomery, AL 36132
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Sales Tax 8/2018-9/2018, 11/2018-7/2019




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                              41891                                              Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18             Filed 04/27/21 Entered 04/27/21 17:33:42                                     Desc Main
                                                                      Document      Page 25 of 73                                                              4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                               Case number (if known)       21-52634

          City of Hoover Revenue
 2.2      Department                                                 Last 4 digits of account number      7865              $63,428.84      $63,428.84              $0.00
          Priority Creditor's Name
          2020 Valleydale Road, Suite 207                            When was the debt incurred?
          Hoover, AL 35244
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
          Debtor 1 only                                                 Unliquidated
          Debtor 2 only                                                 Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

          At least one of the debtors and another                       Domestic support obligations

          Check if this claim is for a community debt                   Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
          Yes                                                                            City Sales Tax 8/1/2018-8/31/2019

 2.3      Cobb County Tax Commissioner                               Last 4 digits of account number                         $3,179.44       $3,179.44              $0.00
          Priority Creditor's Name
          736 Whitlock Ave                                           When was the debt incurred?
          Ste 100
          Acworth, GA 30101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
          Debtor 1 only                                                 Unliquidated
          Debtor 2 only                                                 Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

          At least one of the debtors and another                       Domestic support obligations

          Check if this claim is for a community debt                   Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
          Yes                                                                            Property Tax

 2.4      Georgia Department of Revenue                              Last 4 digits of account number      8513              $63,452.34      $63,452.34              $0.00
          Priority Creditor's Name
          Compliance Division                                        When was the debt incurred?          19-2-2021
          ARCS Bankruptcy
          1800 Century Blvd. NE, Suite 9100
          Atlanta, GA 30345-3202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
          Debtor 1 only                                                 Unliquidated
          Debtor 2 only                                                 Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

          At least one of the debtors and another                       Domestic support obligations

          Check if this claim is for a community debt                   Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
          Yes                                                                            Business Tax




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case 21-52634-jwc                        Doc 18           Filed 04/27/21 Entered 04/27/21 17:33:42                                         Desc Main
                                                                      Document      Page 26 of 73                                                                        4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                               Case number (if known)           21-52634

 2.5        Internal Revenue Service                                 Last 4 digits of account number                                 $0.00              $0.00                 $0.00
            Priority Creditor's Name
            P.O. Box 7346                                            When was the debt incurred?
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Notice Only

            State of Alabama Department of
 2.6        Revenue                                                  Last 4 digits of account number      6420                     $112.68          $112.68                   $0.00
            Priority Creditor's Name
            Post Office Box 327320                                   When was the debt incurred?
            Montgomery, AL 36132
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Business Privilege Tax


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority unsecured
       claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more than one
       creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part 2.
                                                                                                                                                           Total claim




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 3 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 27 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.1      Advance Disposal                                           Last 4 digits of account number       1615                                                    $203.80
          Nonpriority Creditor's Name
          Post Office Box 74008053                                   When was the debt incurred?
          Chicago, IL 60674
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.2      Amerassist                                                 Last 4 digits of account number       6717                                                    $657.05
          Nonpriority Creditor's Name
          8415 Pulsar Place                                          When was the debt incurred?
          Suite 250
          Columbus, OH 43240
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account


 4.3      American Express Merchant                                  Last 4 digits of account number                                                          $107,155.48
          Nonpriority Creditor's Name
          5042 Wilshire Blvd                                         When was the debt incurred?
          Los Angeles, CA 90036
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 4 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 28 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.4      Amex                                                       Last 4 digits of account number       6123                                                  $1,995.00
          Nonpriority Creditor's Name
          Correspondence/Bankruptcy                                                                        Opened 07/09 Last Active
          Po Box 981540                                              When was the debt incurred?           2/04/21
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.5      Amex                                                       Last 4 digits of account number       6043                                                  $1,995.00
          Nonpriority Creditor's Name
          Correspondence/Bankruptcy                                                                        Opened 07/09 Last Active
          Po Box 981540                                              When was the debt incurred?           2/04/21
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.6      Amex                                                       Last 4 digits of account number       0223                                                    $781.00
          Nonpriority Creditor's Name
          Correspondence/Bankruptcy                                                                        Opened 03/09 Last Active
          Po Box 981540                                              When was the debt incurred?           2/14/21
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 5 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 29 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.7      Bamko, LLC                                                 Last 4 digits of account number                                                               $562.55
          Nonpriority Creditor's Name
          11620 Wilshire BLVD                                        When was the debt incurred?
          Ste. 610
          Los Angeles, CA 90025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.8      Bank of America                                            Last 4 digits of account number       6218                                                  $3,902.24
          Nonpriority Creditor's Name
          P. O. Box 1390                                             When was the debt incurred?
          Norfolk, VA 23501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9      Buffalo Rock                                               Last 4 digits of account number                                                             $1,619.00
          Nonpriority Creditor's Name
          Post Office Box 2247                                       When was the debt incurred?
          Birmingham, AL 35201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 6 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 30 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.10     C & P Distributing LLC                                     Last 4 digits of account number                                                             $1,731.60
          Nonpriority Creditor's Name
          569 Hazelwood Drive                                        When was the debt incurred?
          Florence, AL 35633
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.11     Can Capital                                                Last 4 digits of account number                                                                   $0.00
          Nonpriority Creditor's Name
          640 N Lassalle Street, STE 535                             When was the debt incurred?
          Chicago, IL 60654
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account


 4.12     Capital One                                                Last 4 digits of account number       0926                                                  $8,807.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 01/17 Last Active
          Po Box 30285                                               When was the debt incurred?           12/20
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 7 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 31 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.13     CBE Group                                                  Last 4 digits of account number                                                             $1,684.36
          Nonpriority Creditor's Name
          P.O. Box 2217                                              When was the debt incurred?
          Waterloo, IA 50704
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.14     Cedars Business Svcs                                       Last 4 digits of account number       4256                                                    $582.19
          Nonpriority Creditor's Name
          5230 Las Virgenes Road                                     When was the debt incurred?
          Ste210
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.15     Chase Card Services                                        Last 4 digits of account number       4255                                                $20,072.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/17 Last Active
          Po Box 15298                                               When was the debt incurred?           11/20
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 8 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 32 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.16     Chase Card Services                                        Last 4 digits of account number       0601                                                  $4,233.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 05/17 Last Active
          Po Box 15298                                               When was the debt incurred?           11/20
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.17     Citibank                                                   Last 4 digits of account number       2271                                                  $3,991.00
          Nonpriority Creditor's Name
          Citicorp Credit Srvs/Centralized Bk                                                              Opened 07/15 Last Active
          dept                                                       When was the debt incurred?           1/29/21
          Po Box 790034
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.18     Cobb County Alarm Program                                  Last 4 digits of account number       2391                                                      $50.00
          Nonpriority Creditor's Name
          Post Office Box 743626                                     When was the debt incurred?
          Atlanta, GA 30374
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 9 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 33 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.19     Comcast Business                                           Last 4 digits of account number       3652                                                  $2,803.44
          Nonpriority Creditor's Name
          Post Office Box 37601                                      When was the debt incurred?
          Philadelphia, PA 19101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.20     Credit Management, LP                                      Last 4 digits of account number       5050                                                  $1,301.22
          Nonpriority Creditor's Name
          6080 Tennyson Pkwy                                         When was the debt incurred?
          Ste. 100
          Plano, TX 75024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.21     Credit Systems International                               Last 4 digits of account number       5049                                                  $7,439.94
          Nonpriority Creditor's Name
          Post Office Box 1088                                       When was the debt incurred?
          Arlington, TX 76004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 10 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 34 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.22     D & S LTD                                                  Last 4 digits of account number       4486                                                  $4,869.19
          Nonpriority Creditor's Name
          13809 Research BLVD                                        When was the debt incurred?
          Ste 800
          Austin, TX 78750
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Account
              Yes                                                       Other. Specify   386434-6

 4.23     Delta Community CU                                         Last 4 digits of account number       0090                                                  $7,079.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 10/11 Last Active
          1030 Delta Boulevard                                       When was the debt incurred?           02/21
          Atlanta, GA 30320
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.24     Edge Business Systems                                      Last 4 digits of account number                                                               $500.00
          Nonpriority Creditor's Name
          1350 N Meadow Pkwy                                         When was the debt incurred?
          Ste 130
           GA 30155
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 11 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 35 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.25     Elan                                                       Last 4 digits of account number       5424                                                $30,219.84
          Nonpriority Creditor's Name
          Post Office Box 790408                                     When was the debt incurred?
          Saint Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account


 4.26     Evolve Play, LLC                                           Last 4 digits of account number       1120                                                    $313.82
          Nonpriority Creditor's Name
          200 Lenoir Drive                                           When was the debt incurred?
          Unit B
          Winchester, VA 22603
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.27     Fast Signs                                                 Last 4 digits of account number       6543                                                    $474.88
          Nonpriority Creditor's Name
          440 Barret Pkwy                                            When was the debt incurred?
          Ste 33
          Kennesaw, GA 30144
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 12 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 36 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.28     Felicity Warren Dermatologists                             Last 4 digits of account number                                                                 $85.35
          Nonpriority Creditor's Name
          3993 Lawerceville Hwy                                      When was the debt incurred?
          Lawrenceville, GA 30043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account


 4.29     First Arkansas Bank & Trust                                Last 4 digits of account number       0552                                                  $5,469.40
          Nonpriority Creditor's Name
          c/o Beloin & Brown, L.L.C.                                 When was the debt incurred?
          2550 Heritagge Court
          Suite 200
          Atlanta, GA 30339
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account


 4.30     First Financial Asset Manageme                             Last 4 digits of account number       7089                                                      $35.00
          Nonpriority Creditor's Name
          P.O. Box 56245                                             When was the debt incurred?
          Atlanta, GA 30343
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 13 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 37 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.31     Georgia Department of Labor                                Last 4 digits of account number                                                               $832.60
          Nonpriority Creditor's Name
          465 Big Shanty Road                                        When was the debt incurred?
          Suite 205
          Marietta, GA 30066
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account


 4.32     Georgia Natural Gas                                        Last 4 digits of account number       3589                                                  $1,845.88
          Nonpriority Creditor's Name
          P.O Box 105445                                             When was the debt incurred?
          Atlanta, GA 30348
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Account
              Yes                                                       Other. Specify   003829275-3843044

 4.33     Georgia Power                                              Last 4 digits of account number       7022                                                $18,455.37
          Nonpriority Creditor's Name
          P.O. Box 105537                                            When was the debt incurred?
          Atlanta, GA 31146
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Account
              Yes                                                       Other. Specify   44339-27054




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 14 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 38 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.34     Halo Branded Solutions                                     Last 4 digits of account number       7638                                                  $3,000.00
          Nonpriority Creditor's Name
          3182Momentum Place                                         When was the debt incurred?
          Chicago, IL 60689
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.35     Iron Shore Management                                      Last 4 digits of account number                                                                   $0.00
          Nonpriority Creditor's Name
          PO Box 29352                                               When was the debt incurred?
          Phoenix, AZ 85038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account


 4.36     Johns Plumbing                                             Last 4 digits of account number       6497                                                    $325.00
          Nonpriority Creditor's Name
          5851 Service Road                                          When was the debt incurred?
          Birmingham, AL 35216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 15 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 39 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.37     Knight Capital                                             Last 4 digits of account number                                                           $50,000.00
          Nonpriority Creditor's Name
          c/o Phillip, Wallace, Yates                                When was the debt incurred?
          9 ELockerman
          Dover, DE 19901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.38     Kohls/Capital One                                          Last 4 digits of account number       8255                                                    $468.00
          Nonpriority Creditor's Name
          Attn: Credit Administrator                                                                       Opened 08/03 Last Active
          Po Box 3043                                                When was the debt incurred?           02/21
          Milwaukee, WI 53201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.39     Lyon Collection Services                                   Last 4 digits of account number       3588                                                    $557.37
          Nonpriority Creditor's Name
          7924 West Sahara                                           When was the debt incurred?
          Las Vegas, NV 89117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 16 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 40 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.40     Medical Data Systems (MDS)                                 Last 4 digits of account number       4688                                                    $462.00
          Nonpriority Creditor's Name
          2001 9th Avenue                                                                                  Opened 11/19 Last Active
          Suite 312                                                  When was the debt incurred?           11/18
          Vero Beach, FL 32960
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Kenmar Pediatrics


 4.41     Medical Data Systems (MDS)                                 Last 4 digits of account number       6167                                                    $381.00
          Nonpriority Creditor's Name
          2001 9th Avenue                                                                                  Opened 10/20 Last Active
          Suite 312                                                  When was the debt incurred?           09/19
          Vero Beach, FL 32960
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Kennestone Ob/Gyn


 4.42     Medical Data Systems (MDS)                                 Last 4 digits of account number       0962                                                    $196.00
          Nonpriority Creditor's Name
          2001 9th Avenue                                                                                  Opened 10/20 Last Active
          Suite 312                                                  When was the debt incurred?           10/19
          Vero Beach, FL 32960
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Kennestone Ob/Gyn




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 17 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 41 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.43     Medical Data Systems (MDS)                                 Last 4 digits of account number       0302                                                    $120.00
          Nonpriority Creditor's Name
          2001 9th Avenue                                                                                  Opened 10/20 Last Active
          Suite 312                                                  When was the debt incurred?           09/19
          Vero Beach, FL 32960
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Wellstar Pathologist
              Yes                                                       Other. Specify   Group

 4.44     Merchant Source/Can                                        Last 4 digits of account number                                                           $95,211.00
          Nonpriority Creditor's Name
          c/o Dan Blackman                                           When was the debt incurred?
          110 Jerico
          Floral Park, NY 11001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account


 4.45     Mini Melts                                                 Last 4 digits of account number       0701                                                  $2,604.80
          Nonpriority Creditor's Name
          245 Asylum Street                                          When was the debt incurred?
          Norwich, CT 06360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 18 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 42 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.46     Mulligan Group                                             Last 4 digits of account number                                                          $110,000.00
          Nonpriority Creditor's Name
          1 Stamford Place                                           When was the debt incurred?
          Stamford, CT 06902
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.47     National Commercial Services                               Last 4 digits of account number       2838                                                  $1,239.88
          Nonpriority Creditor's Name
          664 Vaijean Ave                                            When was the debt incurred?
          Van Nuys, CA 91406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.48     Navitas Credit Corp.                                       Last 4 digits of account number       7386                                                $60,833.00
          Nonpriority Creditor's Name
                                                                                                           Opened 10/17 Last Active
          111 Executive Drive Suit                                   When was the debt incurred?           10/28/20
          Columbia, SC 29210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Agriculture




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 19 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 43 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.49     Office Depot                                               Last 4 digits of account number       0954                                                        $0.00
          Nonpriority Creditor's Name
          P.O. Box 630813                                            When was the debt incurred?
          Cincinnati, OH 45263
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.50     Outfront Media                                             Last 4 digits of account number       6583                                                  $7,300.00
          Nonpriority Creditor's Name
          185 US Hwy 46                                              When was the debt incurred?
          Fairfield, NJ 07004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.51     Peachtree Immediate Care                                   Last 4 digits of account number                                                               $525.00
          Nonpriority Creditor's Name
          1275 HWY 54w Suite 201                                     When was the debt incurred?
          Fayetteville, GA 30214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 20 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 44 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.52     Planet Fundraiser                                          Last 4 digits of account number       2114                                                      $86.11
          Nonpriority Creditor's Name
          150 First Ave North                                        When was the debt incurred?
          Birmingham, AL 35203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.53     Resurgens Orthopaedics                                     Last 4 digits of account number                                                               $172.17
          Nonpriority Creditor's Name
          Attn: 21068J                                               When was the debt incurred?
          PO Box 14000
          Belfast, ME 04915-4033
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account


 4.54     Shelby County Newspaper                                    Last 4 digits of account number       5495                                                    $350.00
          Nonpriority Creditor's Name
          Post Office Box 2080                                       When was the debt incurred?
          Selma, AL 36702
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 21 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 45 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.55     Show Your Logo                                             Last 4 digits of account number                                                             $1,712.82
          Nonpriority Creditor's Name
          422 Treasure Drive                                         When was the debt incurred?
          Oswego, IL 60543
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.56     Skyzone Franchise Group                                    Last 4 digits of account number                                                          $123,000.00
          Nonpriority Creditor's Name
          c/o Jeff Jabbour                                           When was the debt incurred?
          1201 West 5th Street
          T-900
          Los Angeles, CA 90017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.57     Specialty Insurance Group                                  Last 4 digits of account number                                                           $30,406.12
          Nonpriority Creditor's Name
          111 Congrssional Blvd                                      When was the debt incurred?
          Ste 220
          Carmel, IN 46032
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Businesss Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 22 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 46 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.58     Spectrum Business                                          Last 4 digits of account number       5050                                                  $3,900.00
          Nonpriority Creditor's Name
          Post Office Box 742614                                     When was the debt incurred?
          Cincinnati, OH 45274
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


 4.59     Synchrony Bank/Amazon                                      Last 4 digits of account number       3614                                                  $1,009.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 12/14 Last Active
          Po Box 965060                                              When was the debt incurred?           02/21
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.60     Synchrony Bank/Sams Club                                   Last 4 digits of account number       1325                                                  $7,209.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                            Opened 12/16 Last Active
          Po Box 965060                                              When was the debt incurred?           2/05/21
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 23 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 47 of 73                                                                   4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.61     Target                                                     Last 4 digits of account number       9158                                                  $2,607.00
          Nonpriority Creditor's Name
          c/o Financial & Retail Services                                                                  Opened 07/15 Last Active
          Mailstop BT PO Box 9475                                    When was the debt incurred?           02/21
          Minneapolis, MN 55440
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.62     The Hartford                                               Last 4 digits of account number       0004                                                  $5,666.30
          Nonpriority Creditor's Name
          Post Office Box 660916                                     When was the debt incurred?
          Dallas, TX 75266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account


          The Receivable Managment
 4.63     Services, LLC                                              Last 4 digits of account number       6620                                                    $229.57
          Nonpriority Creditor's Name
          Post Office Box 19646                                      When was the debt incurred?
          Minneapolis, MN 55419
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 24 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                          Desc Main
                                                                     Document      Page 48 of 73                                                                       4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)             21-52634

 4.64      WebBank                                                   Last 4 digits of account number                                                                       $0.00
           Nonpriority Creditor's Name
           c//o Avant                                                When was the debt incurred?
           640 N Lassalle Street, STE 535
           Chicago, IL 60654
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Business Account


 4.65      Wellstar Kennestone                                       Last 4 digits of account number                                                                   $106.16
           Nonpriority Creditor's Name
           Post Office Box 2773556                                   When was the debt incurred?
           Atlanta, GA 30384
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Account

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency is
   trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have
   more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for
   any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ADT                                                           Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 650485                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75265
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Airgas                                                        Line 4.47 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 600 Northside Dr NW                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30318
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Alabama Power Co.                                             Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 121 Hill Street                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Talladega, AL 35160
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Amercian Express National Bank                                Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Carl E. Zapffe                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Zwicker & Associates, P.C.
 1551 South Washington Ave, Suite


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 25 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                         Desc Main
                                                                     Document      Page 49 of 73                                                                       4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)           21-52634

 404
 Piscataway, NJ 08854
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Beloni, Frederic S                                            Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Beloin & Brown, L.L.C.                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 2550 Heritage Court
 Suite 200
 Atlanta, GA 30339
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Conerstonr Bank                                               Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 723847                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 31139
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Knight Capital Funding III, LLC                               Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Phillip Yates                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 110 SE 6th Street, Suite 700
 Fort Lauderdale, FL 33301
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Medical Revenue Services                                      Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P. O. Box 1149                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Sebring, FL 33871-1149
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Medical Revenue Services                                      Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P. O. Box 1149                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Sebring, FL 33871-1149
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Medical Revenue Services                                      Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P. O. Box 1149                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Sebring, FL 33871-1149
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Medical Revenue Services                                      Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P. O. Box 1149                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Sebring, FL 33871-1149
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mercantile Adjustment Bureau                                  Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 9055                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Williamsville, NY 14231-9055
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nuvei Technologies                                            Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1375 N Scottsdale Rd                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Scottsdale, AZ 85257
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Superior Court of Cobb County                                 Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 70 Haynes Street                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Marietta, GA 30090
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The Aubrey Law Firm                                           Line 4.64 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 26 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                         Desc Main
                                                                     Document      Page 50 of 73                                                                       4/27/21 5:14PM

 Debtor 1 David VanVurst, Jr.
 Debtor 2 Maria Lynn VanVurst                                                                            Case number (if known)           21-52634

 12 Powder Springs Street                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 240
 Marietta, GA 30064
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wellstar Lab                                                  Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Post Office Box 277356                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30384
                                                               Last 4 digits of account number


 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each type
   of unsecured claim.

                                                                                                                                 Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                            0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                  179,760.30
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                        0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                        0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                  179,760.30

                                                                                                                                 Total Claim
                        6f.   Student loans                                                                 6f.       $                            0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that you
                              did not report as priority claims                                             6g.       $                        0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                        0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount here. 6i.          $                  751,424.50

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  751,424.50




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 27 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
               Case 21-52634-jwc                      Doc 18          Filed 04/27/21 Entered 04/27/21 17:33:42                         Desc Main
                                                                     Document      Page 51 of 73                                                       4/27/21 5:14PM


 Fill in this information to identify your case:

 Debtor 1                  David VanVurst, Jr.
                           First Name                         Middle Name           Last Name

 Debtor 2                  Maria Lynn VanVurst
 (Spouse if, filing)       First Name                         Middle Name           Last Name

 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF GEORGIA

 Case number           21-52634
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


        Person or company with whom you have the contract or lease                     State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       LIT/Hodges Industrial Trust                                                Building Lease (Sky Zone Kennesaw)
               Post Office Box 6108                                                       1650 Airport Road NW
               Hicksville, NY 11802                                                       Suite 104-107
                                                                                          Kennesaw, GA 30144

     2.2       Riverchase Improvements                                                    Building Lease (Sky Zone Hoover)
               c/o Management Corp                                                        Centre at Riverchase Shopping Ctr
               1720 Peachtree Street                                                      1694 Montgomery Hwy
               STE 1090                                                                   Hoover, AL 35216
               Atlanta, GA 30309

     2.3       Wells Fargo                                                                Copier Lease
               Post Office Box 105743
               Atlanta, GA 30348




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 21-52634-jwc                         Doc 18          Filed 04/27/21 Entered 04/27/21 17:33:42              Desc Main
                                                                       Document      Page 52 of 73                                           4/27/21 5:14PM


 Fill in this information to identify your case:

 Debtor 1                   David VanVurst, Jr.
                            First Name                           Middle Name        Last Name

 Debtor 2                   Maria Lynn VanVurst
 (Spouse if, filing)        First Name                           Middle Name        Last Name

 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF GEORGIA

 Case number           21-52634
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to
      fill out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

    3.1                                                                                               Schedule D, line
                Name
                                                                                                      Schedule E/F, line
                                                                                                      Schedule G, line
                Number             Street
                City                                     State                       ZIP Code




    3.2                                                                                               Schedule D, line
                Name
                                                                                                      Schedule E/F, line
                                                                                                      Schedule G, line
                Number             Street
                City                                     State                       ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 21-52634-jwc                Doc 18       Filed 04/27/21 Entered 04/27/21 17:33:42                                Desc Main
                                                          Document      Page 53 of 73                                                          4/27/21 5:14PM




Fill in this information to identify your case:

Debtor 1                      David VanVurst, Jr.

Debtor 2                      Maria Lynn VanVurst
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF GEORGIA

Case number               21-52634                                                                     Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.

                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.         2.    $              0.00       $            0.00

3.     Estimate and list monthly overtime pay.                                             3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                        4.    $           0.00              $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
           Case 21-52634-jwc              Doc 18       Filed 04/27/21 Entered 04/27/21 17:33:42                                Desc Main
                                                      Document      Page 54 of 73                                                                 4/27/21 5:14PM




Debtor 1   David VanVurst, Jr.
Debtor 2   Maria Lynn VanVurst                                                                   Case number (if known)   21-52634


                                                                                                  For Debtor 1            For Debtor 2 or
                                                                                                                          non-filing spouse
     Copy line 4 here                                                                     4.      $              0.00     $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.     $              0.00     $                0.00
     5b.    Mandatory contributions for retirement plans                                  5b.     $              0.00     $                0.00
     5c.    Voluntary contributions for retirement plans                                  5c.     $              0.00     $                0.00
     5d.    Required repayments of retirement fund loans                                  5d.     $              0.00     $                0.00
     5e.    Insurance                                                                     5e.     $              0.00     $                0.00
     5f.    Domestic support obligations                                                  5f.     $              0.00     $                0.00
     5g.    Union dues                                                                    5g.     $              0.00     $                0.00
     5h.    Other deductions. Specify:                                                    5h.+    $              0.00 +   $                0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $               0.00     $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $               0.00     $                0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.     $              0.00     $                0.00
     8b. Interest and dividends                                                           8b.     $              0.00     $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.     $             0.00      $              0.00
     8d. Unemployment compensation                                                        8d.     $         2,304.00      $          2,304.00
     8e. Social Security                                                                  8e.     $             0.00      $              0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                 0.00   $                  0.00
     8g. Pension or retirement income                                                     8g. $                  0.00   $                  0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                 0.00 + $                  0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          2,304.00      $           2,304.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $           2,304.00 + $         2,304.00 = $            4,608.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                 11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                     12.    $           4,608.00
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                    Schedule I: Your Income                                                       page 2
         Case 21-52634-jwc                   Doc 18         Filed 04/27/21 Entered 04/27/21 17:33:42                                  Desc Main
                                                           Document      Page 55 of 73                                                                4/27/21 5:14PM




Fill in this information to identify your case:

Debtor 1                 David VanVurst, Jr.                                                                Check if this is:
                                                                                                                An amended filing
Debtor 2                 Maria Lynn VanVurst                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF GEORGIA                                               MM / DD / YYYY

Case number           21-52634
(If known)




Official Form 106J
Schedule J: Your Expenses                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1                  Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      and Debtor 2.                                each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             19                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,800.00

      If not included in line 4:

      4a. Real estate taxes                                                                                4a.   $                                 0.00
      4b. Property, homeowner’s, or renter’s insurance                                                     4b.   $                                 0.00
      4c. Home maintenance, repair, and upkeep expenses                                                    4c.   $                                 0.00
      4d. Homeowner’s association or condominium dues                                                      4d.   $                                 0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.   $                                 0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
        Case 21-52634-jwc                     Doc 18         Filed 04/27/21 Entered 04/27/21 17:33:42                                        Desc Main
                                                            Document      Page 56 of 73                                                                       4/27/21 5:14PM




Debtor 1     David VanVurst, Jr.
Debtor 2     Maria Lynn VanVurst                                                                        Case number (if known)       21-52634

6.    Utilities:
      6a. Electricity, heat, natural gas                                                    6a. $                                                    400.00
      6b. Water, sewer, garbage collection                                                  6b. $                                                     75.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                    6c. $                                                    370.00
      6d. Other. Specify:                                                                   6d. $                                                      0.00
7.    Food and housekeeping supplies                                                          7. $                                                   660.00
8.    Childcare and children’s education costs                                                8. $                                                     0.00
9.    Clothing, laundry, and dry cleaning                                                     9. $                                                   100.00
10.   Personal care products and services                                                   10. $                                                    100.00
11.   Medical and dental expenses                                                           11. $                                                     67.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                          12. $                                                    370.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                    13. $                                                      0.00
14.   Charitable contributions and religious donations                                      14. $                                                      0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                      0.00
      15b. Health insurance                                                                15b. $                                                      0.00
      15c. Vehicle insurance                                                               15c. $                                                    285.00
      15d. Other insurance. Specify:                                                       15d. $                                                      0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                              16. $                                                       0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                    365.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                      0.00
      17c. Other. Specify:                                                                 17c. $                                                      0.00
      17d. Other. Specify:                                                                 17d. $                                                      0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).       18. $                                                       0.00
19.   Other payments you make to support others who do not live with you.                        $                                                      0.00
      Specify:                                                                              19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                       0.00
      20b. Real estate taxes                                                               20b. $                                                       0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                       0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                       0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                       0.00
21.   Other: Specify:                                                                       21. +$                                                      0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                       4,592.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                       4,592.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                        23a. $                               4,608.00
    23b. Copy your monthly expenses from line 22c above.                                                     23b. -$                              4,592.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                            23c. $                                   16.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                   Schedule J: Your Expenses                                                                     page 2
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                      Desc Main
                                                                     Document      Page 57 of 73                                               4/27/21 5:14PM




                                                              United States Bankruptcy Court
                                                                      Northern District of Georgia
            David VanVurst, Jr.
 In re      Maria Lynn VanVurst                                                                                  Case No.   21-52634
                                                                                  Debtor(s)                      Chapter    7


                                                   BUSINESS INCOME AND EXPENSES
         FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
PART A - GROSS BUSINESS INCOME FOR PREVIOUS 12 MONTHS:
          1. Gross Income For 12 Months Prior to Filing:                                                     $               0.00
PART B - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
          2. Gross Monthly Income                                                                                               $                     0.00
PART C - ESTIMATED FUTURE MONTHLY EXPENSES:
          3. Net Employee Payroll (Other Than Debtor)                                                        $               0.00
          4. Payroll Taxes                                                                                                   0.00
          5. Unemployment Taxes                                                                                              0.00
          6. Worker's Compensation                                                                                           0.00
          7. Other Taxes                                                                                                     0.00
          8. Inventory Purchases (Including raw materials)                                                                   0.00
          9. Purchase of Feed/Fertilizer/Seed/Spray                                                                          0.00
          10. Rent (Other than debtor's principal residence)                                                                 0.00
          11. Utilities                                                                                                      0.00
          12. Office Expenses and Supplies                                                                                   0.00
          13. Repairs and Maintenance                                                                                        0.00
          14. Vehicle Expenses                                                                                               0.00
          15. Travel and Entertainment                                                                                       0.00
          16. Equipment Rental and Leases                                                                                    0.00
          17. Legal/Accounting/Other Professional Fees                                                                       0.00
          18. Insurance                                                                                                      0.00
          19. Employee Benefits (e.g., pension, medical, etc.)                                                               0.00
          20. Payments to Be Made Directly By Debtor to Secured Creditors For Pre-Petition Business Debts (Specify):

                  DESCRIPTION                                                                     TOTAL

          21. Other (Specify):

                  DESCRIPTION                                                                     TOTAL

          22. Total Monthly Expenses (Add items 3-21)                                                                           $                     0.00
PART D - ESTIMATED AVERAGE NET MONTHLY INCOME:
          23. AVERAGE NET MONTHLY INCOME (Subtract item 22 from item 2)                                                         $                     0.00




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 21-52634-jwc                     Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                        Desc Main
                                                                     Document      Page 58 of 73                                                     4/27/21 5:14PM




 Fill in this information to identify your case:

 Debtor 1                 David VanVurst, Jr.
                          First Name                        Middle Name             Last Name

 Debtor 2                 Maria Lynn VanVurst
 (Spouse if, filing)      First Name                        Middle Name             Last Name

 United States Bankruptcy Court for the:             NORTHERN DISTRICT OF GEORGIA

 Case number           21-52634
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                   Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ David VanVurst, Jr.                                                   X   /s/ Maria Lynn VanVurst
              David VanVurst, Jr.                                                       Maria Lynn VanVurst
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date     April 27, 2021                                                   Date    April 27, 2021




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 21-52634-jwc                        Doc 18           Filed 04/27/21 Entered 04/27/21 17:33:42                                                  Desc Main
                                                                       Document      Page 59 of 73                                                                               4/27/21 5:14PM


 Fill in this information to identify your case:

 Debtor 1                  David VanVurst, Jr.
                           First Name                           Middle Name                         Last Name

 Debtor 2                  Maria Lynn VanVurst
 (Spouse if, filing)       First Name                           Middle Name                         Last Name

 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF GEORGIA

 Case number           21-52634
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             546,989.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             366,183.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             913,172.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $          2,743,814.75

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $             179,760.30

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             751,424.50


                                                                                                                                  Your total liabilities $               3,674,999.55


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                4,608.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                4,592.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to

 Official Form 106Sum                   Summary of Your Assets and Liabilities and Certain Statistical Information                                                     page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                Desc Main
                                                                     Document      Page 60 of 73                                         4/27/21 5:14PM

 Debtor 1      David VanVurst, Jr.
 Debtor 2      Maria Lynn VanVurst                                                        Case number (if known) 21-52634
             the court with your other schedules.

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                              $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domestic support obligations (Copy line 6a.)                                                   $

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $

       9d. Student loans. (Copy line 6f.)                                                                 $

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$


       9g. Total. Add lines 9a through 9f.                                                           $




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information              page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                     Desc Main
                                                                     Document      Page 61 of 73                                                  4/27/21 5:14PM

B2030 (Form 2030) (12/15)
                                                              United States Bankruptcy Court
                                                                      Northern District of Georgia
             David VanVurst
 In re       Maria Lynn VanVurst                                                                              Case No.      21-52634
                                                                                  Debtor(s)                   Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  5,500.00
             Prior to the filing of this statement I have received                                        $                  1,500.00
             Balance Due                                                                                  $                  4,000.00

2.     The source of the compensation paid to me was:
                  Debtor                 Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                 Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Exemption Planning
                 Stopping creditor actions against Client
                 Negotiations with secured creditors to reduce to market value
                 Preparation and filing of Reaffirmation Agreements and Applications
                 Change of Address Filings

                  Representation at the meeting of creditors and confirmation hearings may be by an attorney on staff with Burrow
                  & Associates, LLC or an attorney with whom Burrow & Associates, LLC has contracted to provide services.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Filing any Judicial Lien Avoidances
               Filing any Lien Avoidances on Household Goods
               Filing any Motions to Redeem Property
               Representation of the Debtor in any Adversary Proceedings
               Representation of the Debtor in any Dischargeability Actions
               Representation of the Debtor in any Motion Hearings
               Representation of the Debtor at any Rule 2004 Examination
               Representation of the Debtor in any Fraudlent Transfer Actions
               Representation of the Debtor in any Trustee's Motion to Dismiss Actions
               Representation of the Debtor in any Complaint to Avoid Transfer of Property
               Representation of the Debtor in any Stay Relief Actions
7.       Client desires to file a petition under Chapter 7 of the Bankruptcy Code. Client is unable to pay the Attorney fee in full prior to filing the case.
         Client acknowledges that there is a split of authority nationwide regarding the propriety of accepting post-petition payments for Chapter 7
         attorney fees. Client further acknowledges that the Northern District of Georgia is in the minority of the Courts that does allow these
         post-petition payments.
         Client has agreed to allow the attorney fees to be paid in installments commencing on the date set forth in the agreement between Client and
         Burrow & Associates, LLC. Client agrees that the fees shall be deducted from Client's bank account at a frequency and amount specified in
         the agreement between Client and Burrow & Associates, LLC until paid in full.



Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                 Desc Main
                                                                     Document      Page 62 of 73                                               4/27/21 5:14PM



             David VanVurst
 In re       Maria Lynn VanVurst                                                                       Case No.     21-52634
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
         Client agrees that if garnished funds are recovered by Burrow & Associates, LLC on behalf of Client, those funds shall be first applied to the
         balance owed on Attorney fees and the remainder will be paid to the Client. Client agrees to cooperate in the processing of any check
         regarding the recovered funds.


                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 16, 2021                                                          /s/ Michael F. Burrow
     Date                                                                       Michael F. Burrow 317998
                                                                                Signature of Attorney
                                                                                Burrow & Associates, LLC
                                                                                2280 Satellite Blvd.
                                                                                Bldg. A, Suite 100
                                                                                Duluth, GA 30097
                                                                                678-942-8640 Fax: 678-745-0412
                                                                                bankruptcy@legalatlanta.com
                                                                                Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 21-52634-jwc                     Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42          Desc Main
                                                                     Document      Page 63 of 73                                       4/27/21 5:14PM




 Fill in this information to identify your case:

 Debtor 1                 David VanVurst, Jr.
                          First Name                        Middle Name              Last Name

 Debtor 2                 Maria Lynn VanVurst
 (Spouse if, filing)      First Name                        Middle Name              Last Name

 United States Bankruptcy Court for the:             NORTHERN DISTRICT OF GEORGIA

 Case number           21-52634
 (if known)                                                                                                             Check if this is an
                                                                                                                        amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                           12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral What do you intend to do with the property that    Did you claim the property
                                                              secures a debt?                                    as exempt on Schedule C?



    Creditor's         Ascentium Capital LLC                                Surrender the property.                    No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a       Yes
    Description of       Wipeout Equipment owned by                         Reaffirmation Agreement.
    property             Vanree, LLC & SZ Sports South,                     Retain the property and [explain]:
    securing debt:       LLC


    Creditor's         Conerstone Bank                                      Surrender the property.                    No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a       Yes
    Description of       2459 Hunington Park Drive                          Reaffirmation Agreement.
    property             Acworth, GA 30101 Cobb                             Retain the property and [explain]:
    securing debt:       County


    Creditor's         Delta Community CU                                   Surrender the property.                    No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a       Yes
    Description of       2014 Jeep Wrangle 72000 miles                      Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:


Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                           Desc Main
                                                                     Document      Page 64 of 73                                                     4/27/21 5:14PM




 Debtor 1      David VanVurst, Jr.
 Debtor 2      Maria Lynn VanVurst                                                                    Case number (if known)    21-52634

    securing debt:



    Creditor's     Iron Shore Management, N                                 Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      Legacy Vacation Club Post                           Reaffirmation Agreement.
    property            Office Box 29352 Phoenix, AZ                        Retain the property and [explain]:
    securing debt:      85038 Maricopa County


    Creditor's     KLC Financial                                            Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      SZ Sports South, LLC d/b/a Sky                      Reaffirmation Agreement.
    property            Zone Hoover                                         Retain the property and [explain]:
    securing debt:      Equipment


    Creditor's     Paragon Bank                                             Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2459 Hunington Park Drive                           Reaffirmation Agreement.
    property            Acworth, GA 30101 Cobb                              Retain the property and [explain]:
    securing debt:      County


    Creditor's     Pearl Delta Funding                                      Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      Vanree, LLC d/b/a Sky Zone                          Reaffirmation Agreement.
    property            Kennesaw                                            Retain the property and [explain]:
    securing debt:      Equipment


    Creditor's     Suntrust Bank                                            Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2459 Hunington Park Drive                           Reaffirmation Agreement.
    property            Acworth, GA 30101 Cobb                              Retain the property and [explain]:
    securing debt:      County

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               LIT/Hodges Industrial Trust                                                                         No

                                                                                                                                  Yes

 Description of leased        Building Lease (Sky Zone Kennesaw)


Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                       page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                     Desc Main
                                                                     Document      Page 65 of 73                                              4/27/21 5:14PM




 Debtor 1      David VanVurst, Jr.
 Debtor 2      Maria Lynn VanVurst                                                                 Case number (if known)   21-52634

 Property:                    1650 Airport Road NW
                              Suite 104-107
                              Kennesaw, GA 30144

 Lessor's name:               Riverchase Improvements                                                                        No

                                                                                                                             Yes

 Description of leased        Building Lease (Sky Zone Hoover)
 Property:                    Centre at Riverchase Shopping Ctr
                              1694 Montgomery Hwy
                              Hoover, AL 35216

 Lessor's name:               Wells Fargo                                                                                    No

                                                                                                                             Yes

 Description of leased        Copier Lease
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ David VanVurst, Jr.                                                     X /s/ Maria Lynn VanVurst
       David VanVurst, Jr.                                                            Maria Lynn VanVurst
       Signature of Debtor 1                                                          Signature of Debtor 2

       Date        April 27, 2021                                                  Date    April 27, 2021




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 21-52634-jwc                     Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                    Desc Main
                                                                     Document      Page 66 of 73                                                                  4/27/21 5:14PM




 Fill in this information to identify your case:                                                      Check one box only as directed in this form and in Form
                                                                                                      122A-1Supp:
 Debtor 1              David VanVurst, Jr.
 Debtor 2              Maria Lynn VanVurst                                                                    1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                              2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Northern District of Georgia
                                                                                                                  applies will be made under Chapter 7 Means Test
                                                                                                                  Calculation (Official Form 122A-2).
 Case number           21-52634
 (if known)                                                                                                   3. The Means Test does not apply now because of
                                                                                                                  qualified military service but it could apply later.
                                                                                                              Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                       04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:          Calculate Your Current Monthly Income
  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
    6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses own
    the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                          Column A                   Column B
                                                                                                          Debtor 1                   Debtor 2 or
                                                                                                                                     non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before
     all payroll deductions).                                                           $                                            $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                            $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                            $
  5. Net income from operating a business, profession, or farm
                                                                      Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from a business, profession, or farm $                        Copy here -> $                              $
  6. Net income from rental and other real property
                                                                                   Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from rental or other real property             $              Copy here -> $                              $
                                                                                                          $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                        page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case 21-52634-jwc                      Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                            Desc Main
                                                                     Document      Page 67 of 73                                                        4/27/21 5:14PM


 Debtor 1     David VanVurst, Jr.
 Debtor 2     Maria Lynn VanVurst                                                                    Case number (if known)   21-52634


                                                                                                 Column A                     Column B
                                                                                                 Debtor 1                     Debtor 2 or
                                                                                                                              non-filing spouse
  8. Unemployment compensation                                                                   $                            $
     Do not enter the amount if you contend that the amount received was a benefit
     under the Social Security Act. Instead, list it here:
       For you                                             $
            For your spouse                                            $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence,
      do not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any
      retired pay paid under chapter 61 of title 10, then include that pay only to the extent
      that it does not exceed the amount of retired pay to which you would otherwise be
      entitled if retired under any provision of title 10 other than chapter 61 of that title. $                              $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war
      crime, a crime against humanity, or international or domestic terrorism; or
      compensation pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If necessary, list other sources on a
      separate page and put the total below..
              .                                                                                $                              $
                                                                                                 $                            $
                  Total amounts from separate pages, if any.                                  + $                             $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $                       +$                      =$

                                                                                                                                            Total current monthly
                                                                                                                                            income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                            Copy line 11 here=>             $

              Multiply by 12 (the number of months in a year)                                                                                  x 12
       12b. The result is your annual income for this part of the form                                                              12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.
       Fill in the median family income for your state and size of household.                                                       13.    $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3. Do NOT fill out or file Official Form 122A-2.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A–2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ David VanVurst, Jr.                                               X /s/ Maria Lynn VanVurst
                David VanVurst, Jr.                                                     Maria Lynn VanVurst
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                              page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                          Desc Main
                                                                     Document      Page 68 of 73                                                   4/27/21 5:14PM


 Debtor 1    David VanVurst, Jr.
 Debtor 2    Maria Lynn VanVurst                                                                    Case number (if known)   21-52634

                Signature of Debtor 1                                                    Signature of Debtor 2
        Date April 27, 2021                                                       Date April 27, 2021
             MM / DD / YYYY                                                            MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                   Desc Main
                                                                     Document      Page 69 of 73                                                4/27/21 5:14PM




 Fill in this information to identify your case:

 Debtor 1            David VanVurst, Jr.

 Debtor 2          Maria Lynn VanVurst
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Northern District of Georgia

 Case number         21-52634                                                                    Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                    12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition
     for Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.    Go to line 3.
                  Yes.   Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                         submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.    Complete Form 122A-1. Do not submit this supplement.
                  Yes.   Check any one of the following categories that applies:
                                                                                              If you checked one of the categories to the left, go to Form
                         I was called to active duty after September 11, 2001, for at least   122A-1. On the top of page 1 of Form 122A-1, check box
                         90 days and remain on active duty.                                   3, The Means Test does not apply now, and sign Part 3.
                                                                                              Then submit this supplement with the signed Form
                         I was called to active duty after September 11, 2001, for at least   122A-1. You are not required to fill out the rest of Official
                         90 days and was released from active duty on                     ,   Form 122A-1 during the exclusion period. The exclusion
                         which is fewer than 540 days before I file this bankruptcy case.     period means the time you are on active duty or are
                                                                                              performing a homeland defense activity, and for 540 days
                         I am performing a homeland defense activity for at least 90
                                                                                              afterward. 11 U.S.C. § 707(b)(2)(D)(ii).
                         days.
                         I performed a homeland defense activity for at least 90 days,        If your exclusion period ends before your case is closed,
                         ending on                  , which is fewer than 540 days before I   you may have to file an amended form later.
                         file this bankruptcy case.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case 21-52634-jwc                     Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                                    Desc Main
                                                                     Document      Page 70 of 73                                                                  4/27/21 5:14PM




 Fill in this information to identify your case:                                                      Check one box only as directed in this form and in Form
                                                                                                      122A-1Supp:
 Debtor 1              David VanVurst, Jr.
 Debtor 2              Maria Lynn VanVurst                                                                    1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                              2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Northern District of Georgia
                                                                                                                  applies will be made under Chapter 7 Means Test
                                                                                                                  Calculation (Official Form 122A-2).
 Case number           21-52634
 (if known)                                                                                                   3. The Means Test does not apply now because of
                                                                                                                  qualified military service but it could apply later.
                                                                                                              Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                       04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:          Calculate Your Current Monthly Income
  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
    6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses own
    the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                          Column A                   Column B
                                                                                                          Debtor 1                   Debtor 2 or
                                                                                                                                     non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before
     all payroll deductions).                                                           $                                            $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                            $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                            $
  5. Net income from operating a business, profession, or farm
                                                                      Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from a business, profession, or farm $                        Copy here -> $                              $
  6. Net income from rental and other real property
                                                                                   Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from rental or other real property             $              Copy here -> $                              $
                                                                                                          $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                        page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case 21-52634-jwc                      Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                            Desc Main
                                                                     Document      Page 71 of 73                                                        4/27/21 5:14PM


 Debtor 1     David VanVurst, Jr.
 Debtor 2     Maria Lynn VanVurst                                                                    Case number (if known)   21-52634


                                                                                                 Column A                     Column B
                                                                                                 Debtor 1                     Debtor 2 or
                                                                                                                              non-filing spouse
  8. Unemployment compensation                                                                   $                            $
     Do not enter the amount if you contend that the amount received was a benefit
     under the Social Security Act. Instead, list it here:
       For you                                             $
            For your spouse                                            $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence,
      do not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any
      retired pay paid under chapter 61 of title 10, then include that pay only to the extent
      that it does not exceed the amount of retired pay to which you would otherwise be
      entitled if retired under any provision of title 10 other than chapter 61 of that title. $                              $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war
      crime, a crime against humanity, or international or domestic terrorism; or
      compensation pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If necessary, list other sources on a
      separate page and put the total below..
              .                                                                                $                              $
                                                                                                 $                            $
                  Total amounts from separate pages, if any.                                  + $                             $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $                       +$                      =$

                                                                                                                                            Total current monthly
                                                                                                                                            income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                            Copy line 11 here=>             $

              Multiply by 12 (the number of months in a year)                                                                                  x 12
       12b. The result is your annual income for this part of the form                                                              12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.
       Fill in the median family income for your state and size of household.                                                       13.    $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3. Do NOT fill out or file Official Form 122A-2.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A–2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ David VanVurst, Jr.                                               X /s/ Maria Lynn VanVurst
                David VanVurst, Jr.                                                     Maria Lynn VanVurst
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                              page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                          Desc Main
                                                                     Document      Page 72 of 73                                                   4/27/21 5:14PM


 Debtor 1    David VanVurst, Jr.
 Debtor 2    Maria Lynn VanVurst                                                                    Case number (if known)   21-52634

                Signature of Debtor 1                                                    Signature of Debtor 2
        Date April 27, 2021                                                       Date April 27, 2021
             MM / DD / YYYY                                                            MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 21-52634-jwc                       Doc 18            Filed 04/27/21 Entered 04/27/21 17:33:42                   Desc Main
                                                                     Document      Page 73 of 73                                                4/27/21 5:14PM




 Fill in this information to identify your case:

 Debtor 1            David VanVurst, Jr.

 Debtor 2          Maria Lynn VanVurst
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Northern District of Georgia

 Case number         21-52634                                                                    Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                    12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition
     for Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.    Go to line 3.
                  Yes.   Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                         submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.    Complete Form 122A-1. Do not submit this supplement.
                  Yes.   Check any one of the following categories that applies:
                                                                                              If you checked one of the categories to the left, go to Form
                         I was called to active duty after September 11, 2001, for at least   122A-1. On the top of page 1 of Form 122A-1, check box
                         90 days and remain on active duty.                                   3, The Means Test does not apply now, and sign Part 3.
                                                                                              Then submit this supplement with the signed Form
                         I was called to active duty after September 11, 2001, for at least   122A-1. You are not required to fill out the rest of Official
                         90 days and was released from active duty on                     ,   Form 122A-1 during the exclusion period. The exclusion
                         which is fewer than 540 days before I file this bankruptcy case.     period means the time you are on active duty or are
                                                                                              performing a homeland defense activity, and for 540 days
                         I am performing a homeland defense activity for at least 90
                                                                                              afterward. 11 U.S.C. § 707(b)(2)(D)(ii).
                         days.
                         I performed a homeland defense activity for at least 90 days,        If your exclusion period ends before your case is closed,
                         ending on                  , which is fewer than 540 days before I   you may have to file an amended form later.
                         file this bankruptcy case.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
